EXHIBIT 10.2


THE NEW YORK TIMES COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective January 1, 1983
Amended and Restated Effective February 19, 1987
Amended May 5, 1989
Amended and Restated Effective January 1, 1993
Amended and Restated Effective January 1, 2004
Amended and Restated Effective January 1, 2008
Amended and Restated Effective January 1, 2009
Amended and Restated Effective December 31, 2009
Amended and Restated Effective April 27, 2010
Amended and Restated Effective March 1, 2014
Amended and Restated Effective January 1, 2015









--------------------------------------------------------------------------------

 

THE NEW YORK TIMES COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PURPOSE
The Supplemental Executive Retirement Plan is designed to provide a benefit
which, when added to the retirement income provided under other Company plans
(defined herein as the “Basic Plan”), will ensure the payment of a competitive
level of retirement income to key senior executives of The New York Times
Company, thereby providing an additional incentive for assuring orderly
management succession. Eligibility for participation in the Plan shall be
limited to executives designated by the SERP Committee. This Plan became
effective on January 1, 1983, and shall be effective as to each Participant on
the date he or she is designated as such hereunder. The Plan was previously
amended and restated effective as of January 1, 2009 to comply with the
applicable requirements of section 409A of the Code and to reflect a change in
the benefit formula for Participants with less than twenty (20) years of
Service. The Plan was further amended and restated effective December 31, 2009
to freeze accruals and to change the responsibilities of the Compensation
Committee, the SERP Committee and the EMC. Earnings paid to a Participant after
December 31, 2009, and Service completed by a Participant after December 31,
2009, shall not be taken into account for purposes of determining his annual
Retirement benefit under Section III of the Plan.
Effective March 1, 2014, the Plan is being amended and restated to reflect the
Company’s desire to permit certain Participants who accrued no benefits after
December 31, 2004 and who commenced their annuity payment under this Plan prior
to December 31, 2008 at the same time and in the same form as under the Basic
Plan to elect to receive the present value of their remaining annuity payments
as a lump sum. If a Participant does not make a lump sum election, the
Participant will to continue to receive payments in the annuity form originally
elected.

1



--------------------------------------------------------------------------------




The Plan is being amended and restated in its entirety effective January 1, 2015
to clarify the actuarial basis for calculating automatic lump sum cash-outs, and
to clarify effective February 19, 2015 the Plan’s provisions regarding the
Company’s delegation of authority with regard to the amendment, merger or
termination of the Plan in accordance with the Board of Directors resolution
renewing and clarifying its delegation of authority to the Compensation
Committee.

2



--------------------------------------------------------------------------------




SECTION I
DEFINITIONS
1.1.    “Basic Plan” means the qualified defined benefit pension plan to which
the Company makes or has made contributions on behalf of a designated
Participant (including, but not limited to The New York Times Companies Pension
Plan, The Guild-Times Pension Plan and The Retirement Annuity Plan for Craft
Employees of The New York Times Company (non-contributory portion)).
1.2.    “Basic Plan Benefit” means the amount of benefit payable to a
Participant under any Basic Plan, assuming immediate commencement of payments as
of the date of Retirement, with benefits payable in the form of a straight life
annuity.
1.3.    “Code” means the Internal Revenue Code of 1986, as amended.
1.4.    “Contingent Annuitant” means the person designated by the Participant to
receive the survivor portion of the Joint and Survivor Annuity. In the event a
married Participant fails to designate a Contingent Annuitant, the Contingent
Annuitant shall be deemed to be the Participant’s Surviving Spouse, if any.
1.5.    “Company” means The New York Times Company and its subsidiaries and
affiliates.
1.6.    “Compensation Committee” means the committee appointed by the Board of
Directors of the Company.
1.7.    “EMC” means the ERISA Management Committee appointed by the Compensation
Committee.

3



--------------------------------------------------------------------------------




1.8.    “Final Average Earnings” means effective April 1, 2000, the average of
the highest consecutive sixty (60) months of Earnings out of the last one
hundred twenty (120) months preceding the date on which the Participant retires
multiplied by twelve (12). “Earnings” for any calendar year shall include the
Participant’s base salary, annual cash bonuses and sales commissions paid during
such year, and shall exclude any other compensation (such as deferred incentive
compensation under the Long-Term Incentive Plan, retirement units and
performance awards (other than annual cash bonuses) under the Executive
Incentive Award Plan, the 1991 Executive Stock Incentive Plan, the 1991
Executive Cash Bonus Plan, the 2010 Incentive Compensation Plan and any
successor plans and stock options under the 1974 Incentive Stock Option Plan,
the Employee Stock Purchase Plan, the 1991 Executive Stock Incentive Plan, the
2010 Incentive Compensation Plan and any successor plans) and any contributions
to or benefits under this Plan or any other pension, profit-sharing, stock bonus
or other plan of deferred compensation; except that amounts deferred under a
non-qualified deferred compensation plan and/or amounts which the Company
contributes to a plan on behalf of the Participant pursuant to a salary
reduction agreement which are not includible in the Participant’s gross income
under sections 125, 402(e)(3), 492(h) or 403(b) of the Code shall be included.
Notwithstanding the foregoing, effective December 31, 2009, for purposes of
determining a Participants Final Average Earnings, Earnings paid to a
Participant after December 31, 2009 shall not be taken into account.
1.9.    “Joint and Survivor Annuity” means a reduced annuity payable for the
life of the Participant followed after the Participant’s death by an annuity
payable for the life of the Participant’s Contingent Annuitant in an amount
equal to either 25%, 50%, 75% or 100% (as elected by the Participant prior to
Retirement) of the reduced annuity that was payable to the Participant. The
combined annuities payable to the Participant and the Contingent Annuitant under
the Joint and Survivor Annuity shall be the actuarial equivalent of the annual
Retirement benefit determined under Section III using 7.5% interest and the 94
GAR Mortality Table.

4



--------------------------------------------------------------------------------




1.10.    “Key Executive Position” means a position so designated by the SERP
Committee.
1.11.    “Participant” means an individual holding a Key Executive Position who
has been designated as a Participant by the SERP Committee. An executive shall
become a Participant in the Plan as of the date he or she is individually
selected by, and specifically named by the SERP Committee for inclusion in the
Plan. If a Participant is reclassified to a responsibility that is not a Key
Executive Position, the Participant’s continuing eligibility will be subject to
the approval of the SERP Committee. No individual shall be designated a
Participant by the SERP Committee after December 31, 2008.
1.12.    “Plan” means The New York Times Company Supplemental Executive
Retirement Plan.
1.13.    “Retirement” or “Retire” means a Participant’s “separation from
service” from the Company within the meaning of section 409A of the Code and
Treasury Regulation section 1.409A-1(h) or subsequent IRS guidance under section
409A of the Code on one of the Retirement Dates specified in Section 2.1.
1.14.    “Section 409A Specified Employee” means a “specified employee” within
the meaning of section 409A(a)(2)(B)(i) of the Code, as determined by the
Compensation Committee of the Company’s Board of Directors or its delegate in
accordance with the provisions of sections 409A and 416(i) of the Code and the
regulations issued thereunder.

5



--------------------------------------------------------------------------------




1.15.    “SERP Committee” means a committee consisting of the Chairman and the
President of The New York Times Company.
1.16.    “Service” means the Participant’s service for vesting purposes as
defined in the Basic Plan, up to a maximum of twenty (20) years, and shall
include any additional service credit in specific situations as may be
authorized by the Committee. Additionally, service shall include any credits for
service pursuant to a buyout plan or agreement accepted by a Participant.
Notwithstanding the foregoing, effective December 31, 2009, for purposes of
determining the amount of a Participant’s annual Retirement benefit under
Section III of this Plan, the term Service shall not include (i) any Service
performed by a Participant after December 31, 2009, or (ii) any credits for
Service pursuant to a buyout plan or agreement granted after December 31, 2009.
Service completed after December 31, 2009 shall, however, continue to be taken
into account for purposes of determining eligibility for Retirement benefits
under Sections II and IV of the Plan.
1.17.    “Surviving Spouse” means the person to whom a Participant is married on
the date on which benefits commence (or at his death, if earlier).
1.18.    The masculine gender, where appearing in the Plan, will be deemed to
include the feminine gender, and the singular may include the plural, unless the
context clearly indicates the contrary.

6



--------------------------------------------------------------------------------




SECTION II
ELIGIBILITY FOR BENEFITS
2.1.    Each Participant with ten (10) or more years of Service shall be
eligible to Retire and receive a benefit under this Plan beginning on one of the
following Retirement Dates:
(a) “Normal Retirement Date,” which is the first day of the month following the
month in which the Participant reaches age sixty-five (65).
(b) “Early Retirement Date,” which is the first day of any month following the
Participant’s fifty-fifth (55th) birthday.
(c) “Postponed Retirement Date,” which in the case of a Participant who
terminates his employment with the Company after his Normal Retirement Date, is
the first day of the month next following the month in which the Participant
terminates employment with the Company.
2.2.    For purposes of determining a Participant’s Retirement Date and
eligibility to receive Retirement benefits under this Plan, the age of a
Participant shall include any age credit pursuant to a buyout plan or agreement
accepted by a Participant before December 31, 2009. Notwithstanding the
foregoing and Section 4.2, in no event shall Retirement benefits payable under
this Plan commence prior to the first business day of the month following the
Participant’s actual 55th birthday.



7



--------------------------------------------------------------------------------




SECTION III
AMOUNT AND FORM OF RETIREMENT BENEFIT
3.1.    The annual Retirement benefit payable to a Participant who Retires on
his Normal Retirement Date shall equal the excess, if any, of (a) fifty percent
(50%) of the Final Average Earnings as of December 31, 2009 (prorated at two and
one-half percent (2.5%)) times Final Average Earnings as of December 31, 2009
times years of Service as of December 31, 2009 for Service of less than twenty
(20) years over (b) the sum of the Basic Plan Benefits payable as of the
Participant’s Normal Retirement Date.
Notwithstanding the foregoing, with respect to a Participant who Retires after
January 1, 2009, and who has less than twenty (20) years of Service as of
December 31, 2008, the annual Retirement benefit payable to such Participant on
his Normal Retirement Date shall equal the excess, if any, of the sum of (a) two
and one-half percent (2.5%) times Final Average Earnings as of December 31, 2009
times years of Service after December 31, 2008; plus (b) two and two-tenths
percent (2.2%) times Final Average Earnings as of December 31, 2009 times years
of Service after December 31, 2008 and before December 31, 2009; provided that
the aggregate years of Service under subsections (a) and (b) shall not exceed
twenty (20) years of Service, over (c) the sum of the Basic Plan Benefits
payable as of the Participant’s Normal Retirement Date.
3.2.    The annual Retirement benefit payable to a Participant who Retires on an
Early Retirement Date shall equal the benefit determined using the formula in
Section 3.1, reduced by four percent (4%) for each year (one-third (1/3) of one
percent (1%) for each month) benefits commenced prior to age sixty (60), less
the sum of the annual Basic Plan Benefits payable as of the Participant’s Early
Retirement Date.

8



--------------------------------------------------------------------------------




3.3.    The annual Retirement benefit payable to a Participant who Retires on a
Postponed Retirement Date shall be equal to the benefit determined in accordance
with Section 3.1 based on the Participant’s Service and Final Average Earnings
as of the Participant’s Postponed Retirement Date.
3.4.        (a)    Prior to January 1, 2009, Retirement benefits payable under
this Plan shall be payable at the same time and in the same manner as benefits
under the Basic Plan (except the Level Income options), unless otherwise
determined by the Company. Retirement benefits under this Plan for a Participant
who elects a Level Income Option under the Basic Plan shall be paid in the form
of an annuity for the life of the Participant.
Effective March 1, 2014, any Participant who accrued no benefits after December
31, 2004 and who commenced his/her annuity payments under this Plan prior to
December 31, 2008 at the same time and in the same form as under the Basic Plan,
shall be extended an election period from March 10, 2014 to April 25, 2014 to
receive the present value of his/her remaining annuity payments as a lump sum.
The present value of the remaining stream of annuity payments shall be based on
the IRS Static Mortality Table pursuant to Treasury Regulations
1.430(h)(3)-(1)(a)(3) and a 7.5% interest rate. Election of a lump sum shall be
contingent upon receipt of an executed Release in the form prescribed by the
Company no later than April 25, 2014. If a Participant elects a lump sum, it
shall be paid, subject to applicable withholding, on or around June 1, 2014. If
the Participant fails to make a lump sum election, payments shall continue to be
made by the Plan on a monthly basis at the same time and in the same form as
prior to the date the Participant was offered the lump sum. If a Participant
would have been extended the election but for his or her death prior to March 1,
2014, and the Participant’s Contingent Annuitant is receiving survivor annuity
payments in accordance with the joint and survivor annuity elected by the
Participant, the Contingent Annuitant shall be extended the election.

9



--------------------------------------------------------------------------------




(b)        Effective January 1, 2009, Retirement benefits shall, subject to
Section 3.5, be paid in the form of an annuity for the life of the Participant
if the Participant is not married on the date payment of his Retirement benefit
commences. At any time prior to commencing payment of his Retirement benefits, a
Participant may elect to receive his Retirement benefit in a different annuity
form (either for the life of the Participant only, or as any form of Joint and
Survivor Annuity), provided that, as of such date, the newly elected annuity
form is actuarially equivalent to the previously elected annuity form.
(c)        Participants who have experienced a separation from service (as
defined in Section 1.12) prior to January 1, 2009 and have not commenced payment
of their benefits as of December 31, 2008, shall make an election by December
31, 2008 as to the timing and form of payment of their benefits. The Participant
may elect to have his benefit (i) commence on the first business day of any
month after his attainment of age 55 but not after his attainment of age 65, and
(ii) paid in the form of an annuity for the life of the Participant or a Joint
and Survivor Annuity. Payments shall commence within 90 days of the date elected
by the Participant.
If a Participant who has attained age 55 as of December 31, 2008, does not make
an election by December 31, 2008, his benefit shall be paid in the form of an
annuity for the life of the Participant if the Participant is not married on
December 31, 2008, or a Joint and 50% Survivor Annuity with his Surviving Spouse
as the Contingent Annuitant if the Participant is married on December 31, 2008.
Payments shall commence within 90 days of March 1, 2009.

10



--------------------------------------------------------------------------------




If a Participant who has not attained age 55 as of December 31, 2008, does not
make an election by December 31, 2008, his benefit shall be paid in the form of
an annuity for the life of the Participant if the Participant is not married on
his 55th birthday, or a Joint and 50% Survivor Annuity with his Surviving Spouse
as the Contingent Annuitant if the Participant is married on his 55th birthday.
Payments shall commence within 90 days following the Participant’s 55th
birthday.
3.5.    Notwithstanding Section 3.4 and subject to Section 4.2(c), if the lump
sum value of benefits under this Plan is less than or equal to the applicable
dollar amount under section 402(g)(1)(B) of the Code, the Company shall, subject
to Section 4.2(c), pay such benefit in a single lump sum to the Participant
within 90 days following the Participant’s date of Retirement. For purposes of
Section 3.5 only, the lump sum value shall equal the present value of the
Participant’s benefit at age 65 determined using the applicable interest rate
which is the adjusted first, second and third segment rates as computed under
Section 430(h)(2) of the Code, but determined without regard to the yield curve
for the preceding 23 months, using the average of the rate for the month of
November preceding the first date of the Plan Year and the applicable mortality
table prescribed by Section 417(e)(3) of the Code.

11



--------------------------------------------------------------------------------




SECTION IV
PAYMENT OF RETIREMENT BENEFITS
4.1.     A Participant with ten (10) or more years of Service who is age
fifty-five (55) or older, may Retire under the Plan by giving a minimum of six
months’ notice to the SERP Committee (unless such notice is waived by the SERP
Committee).
4.2.     (a) Prior to January 1, 2009, Retirement benefits payable in accordance
with Section III will commence on the Participant’s date of Retirement under
Section 2.1. Plan payments must begin immediately upon Retirement and may not be
deferred. Benefits will continue to be paid on the first day of each succeeding
month. The last payment will be on the first day of the month in which the
retired Participant dies unless an optional form of benefit was elected in
accordance with Section 3.4(a).
(b)    Effective January 1, 2009, subject to paragraph (c) of this Section 4.2,
Retirement benefits payable under this Plan will commence within 90 days
following the Participant’s date of Retirement.
(c)        Notwithstanding Section 4.2(b), effective January 1, 2009, in the
event that a Participant is a Section 409A Specified Employee as of his date of
Retirement, the Company shall withhold and accumulate the first six monthly
annuity payments (or in the case of a lump sum cash out payment under Section
3.5, shall withhold the lump sum payment) of the Participant’s Retirement
benefit until the first day of the seventh month following the Participant’s
date of Retirement (the “Delayed Payment Date”). The six accumulated annuity
payments (or lump sum cash out payment) shall be paid to the Participant in a
single lump sum payment on the Delayed Payment Date, with interest for the
period of delay, compounded monthly, equal to the prime lending rate in effect
as of the date the payment would otherwise have been made. Payment of the
withheld and

12



--------------------------------------------------------------------------------




accumulated annuity payments (with interest as calculated above) shall be
treated as made on the Delayed Payment Date if the payment is made on such date
or on a later date within the same calendar year as the Delayed Payment Date,
or, if later, by the 15th day of the third month following the Delayed Payment
Date, provided that the Participant may not, directly or indirectly, designate
the year of payment. Notwithstanding the foregoing, if the Participant dies
prior to the Delayed Payment Date, any payments that have been withheld and
accumulated in accordance with this paragraph shall be paid to the Participant’s
beneficiary under the Basic Plan in a single lump sum payment within 90 days
after the Participant’s death, with interest as calculated above.
4.3.    Any benefit payments under the Plan shall be net of any applicable
withholding tax under federal or state law.







13



--------------------------------------------------------------------------------




SECTION V
PRE-RETIREMENT DEATH BENEFITS
A Participant with a vested annual benefit under the Basic Plan who dies prior
to the date benefits commence under this Plan shall have a pre-Retirement death
benefit paid under this Plan to the beneficiary designated under this Plan. In
the event a married Participant fails to designate a beneficiary, the
beneficiary shall be deemed to be the Participant’s Surviving Spouse, and in the
event a single Participant fails to designate a beneficiary, the beneficiary
shall be deemed to be the beneficiary designated under the Basic Plan. Such
pre-Retirement death benefit shall be an amount equal to the 50% survivor
annuity which would have been paid under this Plan if the Participant had
commenced payment as of the later of (i) the day immediately preceding the
Participant's date of death, or (ii) the date the Participant would have reached
the earliest Retirement Date under the Plan, in the form of a Joint and 50%
Survivor Annuity with the designated beneficiary as the Contingent Annuitant.
The pre-Retirement death benefit shall commence within 90 days after the later
of the Participant’s date of death or the date the Participant would have
attained the Early Retirement Date; provided, however, that the first monthly
payment shall include any monthly payments that would have been made had
benefits commenced on the first day of the month following the date of the
Participant’s death.



14



--------------------------------------------------------------------------------




SECTION VI
FORFEITURE OF BENEFIT
Notwithstanding any other provision of this Plan, if at any time during which a
Participant is entitled to receive payments under the Plan, the Participant
engages in any business or practice or becomes employed in any position, which
the SERP Committee, in its sole discretion, deems to be in competition with the
Company or any of its business or interests, or which is deemed by the SERP
Committee, in its sole discretion, to be otherwise prejudicial to any of its
interests, or such Participant fails to make himself available to the Company
for reasonable consultation and other services, the SERP Committee, in its sole
discretion, may cause the Participant’s entire interest in benefits otherwise
payable under the Plan to be forfeited and discontinued, or may cause the
Participant’s payments of benefits under the Plan to be limited or suspended
until such Participant is no longer engaging in the conduct above or for such
other period the SERP Committee finds advisable under the circumstances, or may
take any other action the SERP Committee, in its sole discretion, deems
appropriate. The decision of the SERP Committee shall be final. The omission or
failure of the SERP Committee to exercise this right at any time shall not be
deemed a waiver of its right to exercise such right in the future. The exercise
of discretion will not create a precedent in any future cases.

15



--------------------------------------------------------------------------------




SECTION VII
MISCELLANEOUS
7.1.    This Plan shall be binding on the Company and its successors and
assigns. In furtherance of the foregoing, the Company may assign its obligations
to make payments under this Plan to any successor to all or substantially all of
the Company’s business.
7.2.    The Compensation Committee may, in its sole discretion, amend, merge or
terminate this Plan at any time or from time to time, in whole or in part,
provided; however, that effective February 19, 2015 the Compensation Committee
delegates its authority to amend the Plan to the EMC if the amendment is (i)
administrative in nature; (ii) required by law; or (iii) projected not to
require an increase in costs in excess of $2.5 million per calendar year.
However, no amendment or suspension of the Plan will affect a retired
Participant’s right or the right of a Surviving Spouse, Contingent Annuitant or
other beneficiary to continue to receive a benefit in accordance with this Plan
as in effect on the date such retired Participant, Surviving Spouse, Contingent
Annuitant or other beneficiary commenced to receive a benefit under this Plan.
7.3.    Nothing herein contained shall be construed as conferring any rights
upon any Participant or any person for a continuation of employment, nor shall
it be construed as limiting in any way the right of the Company to discharge any
Participant or to treat him without regard to the effect which such treatment
might have upon the rights of the Participant or any other person to a payment
or a benefit under the Plan.
7.4.    This Plan is intended to meet the Employee Retirement Income Security
Act’s definition of “an unfunded plan for management or other highly compensated
individuals” and, as such, the Company will make Plan benefit payments solely on
a current disbursement basis out of general assets of the Company.

16



--------------------------------------------------------------------------------




7.5.    This Plan is intended to comply with the applicable requirements of
section 409A of the Code with respect to the accrual and payment of benefits
hereunder. This Plan shall be interpreted and administered to the extent
possible in a manner consistent with the foregoing statement of intent.
7.6.    To the maximum extent permitted by law, no benefit under this Plan will
be assignable or subject in any manner to alienation, sale, transfer, claims of
creditors, pledge, attachment or encumbrances of any kind.
7.7.    The Plan shall be administered by the EMC. The EMC may adopt rules and
regulations to assist it in the administration of the Plan and may appoint
and/or employ individuals to assist it in the administration of the Plan and any
other agents it seems advisable, including legal and actuarial counsel. In
addition, the EMC may, it is discretion, delegate any of its authority, duties
and responsibilities hereunder to any other individual or individuals.
7.8.    This Plan is established under and will be construed according to the
laws of the State of New York, except to the extent such laws are preempted by
ERISA.
7.9.    Claims. If any Participant, beneficiary or other properly interested
party is in disagreement with any determination that has been made under the
Plan, a claim may be presented, but only in accordance with the procedures set
forth herein.
(a) Original Claim. Any Participant, beneficiary or other properly interested
party may, if he/she so desires, file with the EMC, or its delegee, a written
claim for benefits or a determination under the Plan. Within ninety (90)

17



--------------------------------------------------------------------------------




days after the filing of such a claim, the EMC, or its delegee, shall notify the
claimant in writing whether the claim is upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred eighty (180) days from the date the claim was filed) to reach a
decision in the claim. If the claim is denied in whole or in part, the EMC, or
its delegee, shall state in writing:
(i)    the reasons for the denial;
(ii)    the references to the pertinent provisions of this Plan on which the
denial is based;
(iii)    a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(iv)    an explanation of the claims review procedure set forth in this section.
(b) Claim Review Procedure. Within sixty (60) days after receipt of notice that
a claim has been denied in whole or in part, the claimant may file with the EMC
a written request for a review and may, in conjunction therewith, submit written
issues and comments. Within sixty (60) days after the filing of such a request
for review, the EMC shall notify the claimant in writing whether, upon review,
the claim was upheld or denied in whole or in part or shall furnish the claimant
a written notice describing specific special circumstances requiring a specified
amount of additional time (but not more than one hundred twenty (120) days from
the date the request for review was filed) to reach a decision on the request
for review.

18



--------------------------------------------------------------------------------




(c) General Rules.
(i)    No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the foregoing claims
procedure. The EMC may require that any claim for benefits and any request for a
review of denied claim be filed on forms to be furnished by the EMC upon
request.
(ii)    All decisions on claims and on requests for a review of denied claims
shall be made by the EMC. The EMC, from time to time, may request from employees
other than members of the EMC information that is relevant to the Participant’s
claim or request for review. The decisions of the EMC shall be final, binding
and conclusive upon all persons.
(iii)    The decision of the EMC on a claim and on a request for a review of a
denied claim shall be served on the claimant in writing. If a decision or notice
is not received by a claimant within the time specified, the claim or request
for a review of a denied claim shall be deemed to have been denied.
(iv)    Prior to filing a claim or a request for a review of a denied claim, the
claimant or the claimant’s representative shall have a reasonable opportunity to
review a copy of this Plan and all other pertinent documents in the possession
of the Company and the EMC.
(v)    The individuals serving on the EMC shall, except as prohibited by law, be
indemnified and held harmless by the Company from any and all liabilities,
costs, and expenses (including legal fees), to the extent not covered by
liability insurance arising out of any action taken by any individual of the EMC
with respect to this Plan, unless such liability arises from the

19



--------------------------------------------------------------------------------




individual’s claim for such individual’s own benefit, the proven gross
negligence, bad faith, or (if the individual had reasonable cause to believe
such conduct was unlawful) the criminal conduct of such individual. This
indemnification shall continue as to an individual who has ceased to be a member
of the EMC and shall inure to the benefit of the heirs, executors and
administrators of such an individual.

20



--------------------------------------------------------------------------------




APPENDIX I
Everything in this Plan to the contrary notwithstanding, the following
Participants shall have benefits under this Plan as provided in their respective
agreements with the Company as follows:
1.
Lance R. Primis: as per his agreement with the Company dated December 4, 1996.




21

